Driving licences (debate)
The next item is the recommendation for second reading of the Committee on Transport and Tourism on the Council common position for adopting a directive of the European Parliament and of the Council on driving licences (recast) [09010/1/2006 C6-0312/2006
(Rapporteur: Mathieu Grosch).
Mr President, Commissioner, ladies and gentlemen, it was a hard task. We started work on it two and a half years ago. The legislative period was not the most auspicious for getting agreement at first reading, but I believe we have brought the dossier to a good conclusion. I would like to begin by thanking my colleagues, because we had a very open debate in committee and found that the issue was not so much party political differences as traditions. My special thanks go to those colleagues who largely backed the project despite the sensitivities in their own countries.
I would also like to thank the Council, because both the Finnish and Austrian Presidencies and not least the Luxembourg Presidency, which created the basis for the compromise, have helped to make it possible for us to reach a good conclusion tomorrow.
(FR) Commissioner, I too should like to thank you because you yourself, as well as your team, have done a very good job of supporting this project. I am particularly keen to emphasise the expertise that has been shown by the members of your administration in dealing with this very complex matter and that has led us to what I believe are worthwhile solutions.
(DE) I believe the challenges with this directive can be summarised as follows:
Firstly, we thought it was important not to create an additional driving licence, the 111th or 130th, but, over a period of time, to introduce a single European one. That was to be seen more as a symbol, however, because when driving licences are exchanged we really wanted a record to be made of the licences in circulation and to have documentation so that we know precisely how many driving licences are in circulation in the various countries and who owns them, so that information can be exchanged.
Ultimately it was also about road safety, and there was a particular need for action here in the area of motorcycles. We achieved that, too. Moreover, the directive also strikes a good balance between economic viability on the one hand and safety on the other, especially where caravans are concerned. These common challenges resulted in a common position. In six years' time, countries will introduce the new driving licence model for new applications. That will gradually affect 300 million citizens. But its value for those citizens is more than merely symbolic. It was this added value that persuaded us all. We see an improvement in mobility. A single driving licence that is recognised everywhere will see the end of the problems over the recognition of acquired rights in the various countries, not only for tourists but for professional drivers as well. That will now be secured once and for all with this proposal. Legal certainty is one of our most important concerns, and we have created it with this project.
Since this is a compromise, we have to speak about deadlines. Personally, I would of course have been very glad if everything, both the initial exchange and the regular exchange procedure, had been completed within ten years. However, some countries insisted that the time allowed for this definitive exchange should be 20 years. I am rather philosophical here on the principle of better late than never. I do hope, though, that it will happen rather sooner than the deadline provided in the directive.
In my opinion, safety remains one of the most important aspects. We have focussed on two important areas here: firstly, the prevention of 'driving licence tourism'. If countries show good will, the data held in different countries can be used to prevent driving licence tourism when licences are withdrawn, restricted or suspended. We believe that a person who is a hazard on the road in one country must also be banned from driving in the other 26 countries. The foundation has been laid; we are waiting for a clear sign from the Member States here.
A second important safety point was in relation to motorcycles. The principle of progressive access to large motorcycles, which may perhaps in time also be expected in other areas, is based on the accident statistics, which are unfortunately not so good where motorcycles are concerned; it is also a good combination of theory and practice. Theory first and then practice will make access easy.
In the area of caravans, a good balance was found between economy and safety. I am pleased that the Commission has accepted our proposal. We have not only required the additional B+E driving licence for mobile homes and caravans, but also, above a certain weight, a small test.
In conclusion I would say that, thanks to the close cooperation between the three institutions, and also between my fellow-Members of this House, this directive represents added value for the public: greater legal certainty, improved road safety, more mobility, less driving licence tourism and also a plus for the economy and tourism. Over all, I therefore believe that with this report we have set an example of the pragmatism that is possible in the Committee on Transport and Tourism.
Mr President, I do apologise. In fact, a man in my position, having had the honour of participating in parliamentary assemblies for many years, should never be late. Mr President, honourable Members, please accept my apologies.
Having said that, my embarrassment is still greater, since I must pay tribute to Parliament's excellent work on this very important issue of the directive on driving licences. I would like to extend my warmest and most sincere thanks to Mr Grosch, whose report is of an extremely high quality, and to the Committee on Transport and Tourism for the support given to the Commission's proposal.
It is clear from the numerous reactions generated by this proposal during the legislative process that this issue is very important to you. This is to be expected, since the driving licence is the most commonly held qualification in the Union today. Almost 300 million people depend on their driving licence for their mobility and, of course, in everyday life. The number of experts in the field, or those who consider themselves as such, is almost as high as the number of holders of driving licences, and each one has their own opinion on the subject.
However, after the political agreement reached in the Council last March and the vote by the Committee on Transport and Tourism at the end of November, a broad consensus is taking shape, confirming that the other institutions approve of the objectives proposed by the Commission. Although the process has taken a little longer than expected, we are now on the verge of reaching an agreement on second reading with the Council on a very sensitive proposal. We have perceived the need to apply the new comitology procedure to this proposal for a third directive on driving licences. This will make the process of amending its technical annexes more transparent. On this point, an agreement was quickly reached during informal negotiations between Parliament, the Council and the Commission. I therefore warmly welcome Parliament's amendments on this particular subject.
I am going to take the liberty, Mr President, of giving a brief reminder of the three objectives that this proposal for a directive on driving licences is designed to achieve, by expounding on Mr Grosch's very pertinent comments.
The first objective is to aid the fight against forgery. A single model of driving licence, in the form of a plastic card, will in time replace the current system of no fewer than 110 models. The administrative validity of the licence will be limited to 10 years, with a possible extension to 15 years. We will reinforce the principle of a single licence per driver and introduce an optional microchip. These are the measures to combat forgery, as Mr Grosch explained clearly.
The second objective is to improve road safety. Yes, we will introduce a real driving licence for the most vulnerable users of two-wheeled vehicles, namely drivers of mopeds. We will put in place an enhanced system of progressive access for driving motorcycles and heavy vehicles, redefine categories B and B+E for driving cars towing heavy trailers and, finally, introduce compulsory initial and ongoing training for examiners. This point is, in my opinion, particularly important.
The third objective is to facilitate freedom of movement. We will therefore reaffirm the principle of mutual recognition of driving licences within the European Union. We will harmonise both the rules on the validity of driving licences and the frequency of medicals for drivers of heavy vehicles.
I would like to conclude by saying that the common position, accompanied by the amendments on the comitology procedure, represents a successful compromise. I feel that the final text is well balanced and is a real improvement on the current Directive. Thanks to Mr Grosch's excellent work, we have taken a step towards achieving our common aim of cutting the number of deaths on the roads of the European Union by half before 2010.
Mr President, honourable Members, if I may, I would like to concur with the wish expressed by your rapporteur, Mr Grosch, that the Member States will not wait until the final deadline to introduce this European driving licence, which will be a strong symbol of our European citizenship and of the responsibility assumed by each driver when taking the wheel.
Mr President, Mr Vice-President of the Commission, ladies and gentlemen, I will be brief. First, I would like to extend my special thanks to Mr Grosch for all he has done. However, we must first make clear to outsiders what he has achieved, because to the public it looks as though all he has done is to make three applications for the comitology procedure and that otherwise the Council has had its way. It was, however, Mr Grosch who, in cooperation with his shadow rapporteurs, spent weeks and months negotiating to get a proper, acceptable Council common position together at all. We must draw express attention to that, or else people will think that all we are doing is approving the common position. No, we thank Mr Grosch and his colleagues for negotiating for weeks on end to get the Council to present a common position that had been agreed with us.
Two further brief remarks: I am one of the Members who were against mandatory exchange and against limited validity for licences. We then nevertheless agreed that in the interests of road safety and preventing the forging of licences it is acceptable for citizens to have to exchange their driving licences after 26 years. Many of us will perhaps not have to do that, if we are wise. In that regard, 26 years is probably a good compromise and we can readily accept it.
My final remark, Commissioner, is that you were right to say that we hope many Member States will bring all these measures into force earlier. Please see to it that the Member States act on their promise to put into effect quickly the exchange of data on driving licences, for we will be able to prevent driving licence tourism only if Member States exchange the relevant data and know that they must not issue this or that citizen with a driving licence because he is still banned. So let us make sure the Member States build the information network quickly.
on behalf of the PSE Group. - (SV) Mr President, Commissioner, at long last, we can begin the move to a common European driving licence. We have, unfortunately, been forced to accept a latest deadline of 26 years for all the Member States to have introduced the common driving licence. This is much too long a period. Like previous speakers, I believe that things will progress more quickly than that. We must now call on the Member States to take this matter seriously and work towards having a common driving licence sooner, and one, at that, that is replaced at regular intervals. We must also call on the Commission to assist the Member States in this work, just as Mr Jarzembowski said.
This is an important issue for Europeans, as it affects so many people. A majority of European citizens possess a driving licence. There is one thing that we know with certainty, and that is that the people of Europe want it to be easy to drive in their own country and in others and to be able to use their driving licences without administrative hassle. However, Europeans also want those driving on the roads to be properly qualified so to do. It should also be possible to punish those who break the law or the rules, even if they come from a different country.
The new common driving licence will, over time, meet all these needs. Clearly, this has to happen in a timeframe shorter than 26 years. As has already been pointed out, this measure will improve road safety, but it will also, at the same time, counteract social dumping, so that those aiming to exploit the fact that there are fake driving licences in circulation will not, in future, be able to make financial gains from this.
I would like to close by thanking all the fellow Members I have worked with for the cooperation we have enjoyed. We have been working on this issue for a long time, and it is no small number of us who have taken an active part in the debate. Finally, I would like to add that I think it is a positive development that access to motorcycling will be on a progressive basis. I believe this is a good thing for road safety.
on behalf of the ALDE Group. - (LT) Mr President, ladies and gentlemen, the recommendation in the European Commission's Directive concerning the new version of driving licences, replacing the 1991 Directive, solves a range of important issues, namely reducing opportunities for fraud, guaranteeing rights to freedom of movement for citizens, and improving road traffic safety.
I would like to highlight the importance of such a licence for freedom of movement for citizens. In the EU there are over 100 various forms of driving licences with various validity periods and different intervals for medical testing of professional drivers.
Free movement of individuals also creates opportunities for the abuse of driving licences: having lost permission to drive because of an infringement in his own country, an EU citizen can get a driving licence in another country. Such behaviour by unscrupulous drivers creates a hazard for traffic safety in all of Europe. Therefore, it is truly essential to implement the principle of driving licence uniformity.
Speaking of the implementation period for the Regulation, it is projected to be unjustifiably long. The driving licence's validity may be extended to 15 years, and changed - about 20 years from the Directive coming into force.
Therefore, such periods truly reduce and make more distant the goals defined by the Commission in the recommendation reducing opportunities for fraud and improving road traffic safety.
Mr President, ladies and gentlemen, I would like to begin by extending my sincere thanks to the rapporteur. I believe that, together with his colleague Mr Jarzembowski, he spent most of his time trying to get a common position. It was a very difficult task, but he did nevertheless succeed in it, so warm congratulations are due to him.
After a discussion that began more than 10 years ago in the early 1990s, the single EU driving licence in credit-card format will at last become reality and replace the 110 different driving licences. It will have to be renewed with an up-to-date photograph every 10 or 15 years. Even though a medical examination will not be required - it has been an accepted fact of life in Italy for years - the EU driving licence will be a contribution to road safety because it will also prevent driving licence tourism. Anyone who has driven too fast or been caught with alcohol in their blood and lost their licence can at present go abroad and apply for a new licence there. This practice carries serious risks for road safety. Traffic offenders often go to Poland or the Czech Republic, thus avoiding not only the months of disqualification but also the medical and psychological examination they urgently require.
With the EU driving licence, that will no longer be possible. There will be no more opportunity for all-inclusive packages that have enabled people found guilty of driving under the influence of alcohol or drugs or of speeding to obtain a new licence abroad. In that way, highway hooligans have for EUR 1 000 avoided not only tiresome waiting times but also expensive medical and psychological examinations. Given the high rate of accidents caused by speeding and drunkenness, this is an important contribution to road safety. Random checks have shown that 75% of German car drivers using a foreign driving licence had previously had their licence withdrawn because of alcohol or drug problems. This abuse will be impossible with the EU driving licence because a thorough exchange of data will prevent it.
I regret to say that my home country, Germany, has had its foot on the brake and, after the 15 years it took to reach a decision, has pushed through a further transitional period of 26 years before drivers will have to exchange their existing licences. That is not only an act of social injustice at the expense of future generations - the renewal period means that new licence holders will already be on their second driving licence before the old ones have to be exchanged even for the first time - but also a further instance of the state tolerating organised crime by delaying the exchange of data.
In the interests of road safety and especially because of the length of time taken to reach this decision, Parliament and the Council should not have allowed any transitional period, but instead set uniform rules for the validity of old and new driving licences. Member States are free to shorten the deadlines and I therefore urge you to do so and make the EU driving licence a reality in 10 years.
on behalf of the GUE/NGL Group. - (NL) Mr President, two major problems surrounding driving licences have been the cause of public annoyance. The first is driving licence tourism, as a result of which people can get a driving licence without having any real entitlement to one, and the other is the dangerous situation for riders of two-wheeled vehicles in amidst busy car traffic. We could solve the second problem nationally, but not the first.
For a very long time, we have been familiar with the situation where people take driving lessons during their holidays, upon which a driving licence is issued in the Middle East or the Caribbean that does not meet the requirements we prescribe at home.
Even more alarming is the situation when somebody who has lost their driving licence following a serious traffic infringement or reckless driving, is given the opportunity to sit another driving test in another Member State of the European Union. Mutual recognition of national driving licences makes it possible for them, even though they have had theirs withdrawn, to be given the right to drive a car in their own country. These people misuse national borders and constitute a serious threat to traffic safety.
One of the EU's core tasks is to fight cross-border nuisances and breakdowns in communication, the present situation involving driving licences being one of them. We must, as a priority, spell out that the Member States of residence should in no way be hindered in combating this dangerous abuse. The text now before us, which has emerged from second reading, goes about making this possible in the right way.
More controversial is the way in which attention is given to accidents involving motorcyclists and moped riders, which often involve young people, whether as the victims themselves or as the cause of accidents to others. Some novice riders on two wheels take pride in showing off to others their ability to perform highly dangerous stunts. We are justified in our attempts to protect people who may cause accidents against themselves and also to protect other road users against the reckless behaviour of a handful.
There is also another side to this: motorcyclists and moped riders are right in believing that car drivers own the roads, which is why the latter would prefer to ban the two-wheelers from them. Motor cyclists experience it as discrimination if they have to meet more stringent requirements than car drivers, and if they, in practice, also have to be older as a result, before they are entitled by law to use the public roads for the first time. Not until the age of 24 can they be given the right to ride the heaviest motorcycles without any intermediary steps. This leads to a clash of interests between the young and old and between drivers of armoured four-wheeled vehicles and vulnerable two-wheeled vehicles.
My group would instinctively prefer to stand up for the riders on two wheels, who are the weakest group, but, in some countries, the aggression manifested by car drivers can lead to a needless increase in the number of victims within this group. Perhaps this sensitive issue should be addressed in each individual Member State, but in times of increasing cross-border traffic, enforcement would prove impractical.
Three years of discussion about the proposal to harmonise driving licences that were national to date has led to the largest common denominator of requests made by different Member States and pressure groups, which is not to the satisfaction, not by a long shot, of everyone involved, including motorcyclists' organisations. It is likely that the practical experience we will gather with this directive and the possible problems involved will lead to adjustments being made.
Even so, my group prefers this proposal to be in place for the time being rather than perpetuate the present situation. The alternative upheld by Mr Bradbourn may work well in the splendid isolation of the United Kingdom, but not for Member States with national borders that cross densely populated areas.
on behalf of the IND/DEM Group. - Mr President, early this year there was a terrible car crash in my parish. Four young eastern European citizens died. They had tried to negotiate one of those dreadful Irish country roads in the dark and they were not used to the different driving conditions of Ireland. Unfortunately, this is not a lone incident. Similarly, an Irish neighbour died while working in Spain.
Europeans are on the move. I go to your country, you come to mine. It is a wonderful thing, yet when it comes to driving in safety it is a fact that some are used to driving on the right and others on the left, that drivers are used to varying acceptable levels of speed, different weather conditions and vastly differing roads and, critically, that drivers are trained, tested and licensed to different levels of competence. A learner's permit in one country may be equivalent to a full licence in another.
Because we are free to move around Europe, we are driving on each other's roads. The problem is that when such differences lead to death, these discrepancies can no longer be tolerated.
I agree with several things in the report. The principle of progressive access regarding two-wheeled vehicles would surely improve safety. It is also clearly not practical to have 110 different-looking driving licences, which can be displayed but not understood, so the idea of having a single format and code for categories is reasonable.
However, the traffic laws, roads, weather, etc. are so different that a national test and licence will remain essential for a driver. However, a European driver's licence should be available, like the old international licence, for those who drive in other countries of the Union for more than just a brief holiday.
Finally, although it is not in the report, if we are ultimately to have a European driver's licence, we should look at a different model from the one-test-for-a-lifetime model that we have in Europe. With such a model, the quality of the test can be very high, which makes it very difficult and very expensive for young people to get, and yet no one looks at the skills of a driver 20 years on. I would recommend the American model of repeat tests: a written test is taken every four years and a road test every eight years and skills must be kept up. The level of safety is high in the test, probably the level of technical knowledge, etc. would not be as great, but people continue to drive...
(The President cut off the speaker)
(DE) Mr President, we really should congratulate ourselves this evening! If we have a European legal text that really does matter to the man and woman in the street, we hide it in the night sitting. That way no one can see or hear what we are actually doing for European concerns in European legislation.
A lot might be said about the European added value that could be obtained with the single European driving licence. We have to thank Mr Grosch for bringing this flea circus together. He has already mentioned a few things. We are simplifying, we are making one European driving licence out of 110 national driving licences - and with the new Member States it is already appreciably more than 110. We are making things safer. Progressive access has already been mentioned, and many more details might also be mentioned.
We are trying to prevent driving licence tourism, and I can only add my support to those who have called on the Commission to pin the nation states down on this as quickly as possible. We have also ensured that older drivers will not be discriminated against by permanent medical examinations. Older drivers may indeed be dangerous in certain driving situations, but the real dangers on the roads are frequently caused by the younger ones.
I am glad - as Mr Grosch has also said - that the Austrian Council Presidency has contributed to today's success. It fits the picture that that government was then voted out of office by the citizens at home.
(DE) Mr President, ladies and gentlemen, with tomorrow's vote the European driving licence will at last be cut and dried. It has taken a long time, it is a compromise, but with effective and significant steps forward. The most important advance is perhaps that it will put an end to the unspeakable driving licence tourism. If, for example, someone's licence is withdrawn for drunken driving in Germany today, they can easily, and quite cheaply, get a new one in a neighbouring country and then drive on Europe's roads again completely legally. This scandal will be put to an end. This trick has been played one last time; it will now be laid to rest, and a good job too.
Freedom of movement for drivers in Europe is a plus. With more than 110 different driving licences, however, controls are more than problematic. The so-called 'grey rag' in Germany, that was issued in the fifties or sixties with a nice, youthful photograph, and which has been in the washing machine at least four times, is certainly a fine piece of nostalgia, but it is no longer any use as identification at police checks. Personally - and many other honourable Members obviously agree with me - I think the 26 year deadline that has now been negotiated for exchanging licences is much too long; it is more of a biological solution than a real practical one. It has been pointed out that Member States can do it earlier. We shall see.
All the accident statistics clearly show that most road deaths occur among young men between the ages of 18 and 25 on motorcycles. Progressive access to a motorcycle licence is therefore sensible. It will save human lives and improve road safety.
On behalf of my Group, sincere thanks are due to Mr Grosch, the rapporteur, who has negotiated well, and so there will be no transitional periods, no exemptions and no restrictions in tomorrow's vote: we shall back you wholeheartedly and unanimously, together taking the matter to a successful conclusion. Thank you for your work!
Mr President, yesterday the President, faced with a directive about a paperless environment, whispered 'dream on'. The EU is behind the paper curtain or, in real English, the big EU paper wet blanket. Over-regulation closes businesses and the EU paper wet blanket is putting out the fire of enterprise and the ember of innovation. The single market, we were told, was about trade, not about paper regulations on how to ride a moped. Or are you resisting an invasion of British mopeds on the beach at Dunkirk? Dream on!
Certain EU states treat EU papers as joke sheets enforced by paper tigers with paper teeth, but they still sit on committees like nodding paper dogs generating more crazy paper regulations for the rest of us and filling in paper forms for expenses, while not enforcing simple rules about crash helmets. It is now only a matter of time until such a paper dictates that the British will drive on the right hand side!
In this report, the EU has ignored its own research paper, according to the British Motorcyclists Federation, which says that these proposals are inept and ill-conceived. The BMF has pointed to the motorcycle accidents in-depth study showing that most motorcycle accidents are the result of low-speed urban collisions, usually the fault of the car driver. It was funded by EU taxpayers at EUR 2.5 million and this directive will now be a EUR 2.5 million waste of paper.
The BMF says that motorcycling elements in the directive are diametrically opposed to the UK Government's own motorcycling strategy, do nothing to improve road safety, and lead to poor compliance with a possible negative effect on safety. BMF government relations executive Trevor Magnus said this is typical of the lack of democracy in the EU, treating citizens with contempt.
I conclude that the entire proposal should be placed in the waste paper basket and recycled, but not into another wet blanket, please.
(PL) Mr President, I think that it is a very good thing that we are approaching the end of our work on this important report. Each step along towards improving safety on the roads is really a step that is worth taking and it most definitely includes introducing an international registration procedure for all cases where driving licenses have been revoked or suspended.
The point is clearly to eliminate driving licence tourism. It is, however, the Member States which bear the primary responsibility here. They are the ones who should, first of all, improve their system of registering people whose licences have been banned from driving temporarily or permanently. I hope that this Directive will force the Member States to sort out their own administrative procedures in the first place. This is, of course, a cause of satisfaction, but it is hard, at this juncture, not to express our regret that the single European driving licence will not come into force for another twenty-five years yet. Is it not rather paradoxical that incredibly complicated legislation such as REACH, or the Services Directive, will become binding almost immediately, but that an incredibly simple document, such as a driving licence, will only be fully introduced in 2033? By then things may have developed so far that a driving licence may not be at all necessary, and replaced by other mechanisms, such as electronic mechanisms. We may even have European citizenship by then, but not a European driving licence.
I understand that some Member States want to stick to tradition but, at least to me, this seems to have nothing to do with tradition. If anything it is an obsession rather than a tradition.
Mr President, my assistant recently discovered a website which advertises quite openly that if you have been banned for driving in one country they will find, for a fee, a driving licence somewhere else. That is clearly unacceptable in modern society, just as it is completely unacceptable that people who commit serious offences in one country can avoid being penalised in another country. This proposal will gradually end that situation, but I regret that it will take so long, and I hope the process can be speeded up.
This proposal brings simplicity and transparency and cuts red tape, although I notice that Mr Nattrass has not bothered to stay to hear that observation. It is, in fact, a key element in better regulation. The original proposal was much more bureaucratic, and we in Parliament have done a good job of making it much simpler. It will improve road safety and combat fraud.
I particularly welcome something nobody else has mentioned yet: the emphasis in the report on the competences of driving examiners. We need to raise the general level of driver training throughout the European Union.
I am not happy with the motorcycle proposals: they are unnecessarily complex and do not give enough emphasis to training at the very earliest stages and the requirement for compulsory testing. However, I recognise that there is no real support for this either in Parliament or the Council, so I must concede defeat. Contrary to some of the scare stories some of my colleagues have spread, there is very little in this proposal that differs from existing UK tradition and practice.
Mr President, firstly I would like to point out to the House that throughout the progress of this legislation I have been in favour of a common format - and I stress 'format' - for a driver's licence across Europe. This would achieve the objective of easier recognition of licences by police and enforcement agencies in all Member States and lead to less fraud, which has been talked about already.
This can, however, be achieved without all the red tape included in these proposals and in my view it is key to the principle of subsidiarity and proportionality that Member States retain the power to determine how their citizens obtain and retain their licence. For example, the measures now proposed would completely change the burden of proof, requiring citizens to prove that they can drive safely rather than, as at present, the state having to prove that they cannot. Regular renewals, even so-called administrative renewals of licences, would just push up costs to licence holders without improving road safety in the slightest way.
I shall cite one example concerning motorcycles. These measures are ill-thought-out, over-prescriptive and will not lead to any improvements in road safety, simply to making it more difficult for motorcyclists to progress to more powerful bikes. This is not a road safety measure, it is nothing less than a cynical attempt to make life more difficult for those who use this mode of transport.
Unfortunately, time does not permit me to detail all the matters in this directive to which I object but, put simply, in my opinion there is no added value in these proposals. They are over-regulatory, over-bureaucratic and unnecessary. I urge colleagues most sincerely to support my amendments to reject the common position in its entirety.
(PL) Mr President, in contrast to the previous speaker, I would like to stress that the document we are discussing on a single European driving licence is perhaps the first document on European identity. It is an important document, which will allow me, as a European, to feel safe. I would like to express my admiration for Mr Grosch. He has brought together three groups: the pragmatists, the traditionalists and the ultra-traditionalists. This has been the reason for the delay. I would personally tend more towards introducing the new licences within a shorter timeframe, but this is a compromise solution. Let us respect it.
One important fact I would like to point out is that the way in which licences are obtained, the training methods and the examination methods have become more harmonised. This is also likely to lead to the elimination of differences in behaviour on the road. There will be more travel between the Member States. This is a very important aspect of improving road safety. Another factor is the creation of a database. I see nothing wrong with obtaining a driving licence abroad. What is wrong is when people get them after breaking the law and losing their licence their own country.
Overall, I am very happy to vote in favour of this proposal.
(PT) We are confident that tomorrow's vote will confirm the timeframe involved in the legislative process of adopting a European drivers' licence. I should first like to congratulate Mr Grosch on his outstanding report. He was in charge of this long process, which was characterised by positive dialogue and effective action leading to a compromise that, reflecting the perspectives of the various Member States and Community institutions, succeeded in maintaining consistency on an issue that, as he has correctly pointed out, affects around two thirds of the adult population of Europe.
My main concern was that a good idea might be undermined by excessive regulation, and would thus fail to benefit road safety. The consensus achieved, however, built on the key axes of the directive, enables us to look ahead with optimism.
The text appears on the whole to have achieved the objectives it set out to achieve, whilst complying with the subsidiarity principle and with practices that are legitimately established by the Member States.
This is a positive development that will provide the citizens with clearer, standardised rules conducive to mobility and road safety. The rules will also prevent the fraudulent use of counterfeit licences and will lead to more effective measures to deal with offenders. The new directive will reach those it is intended for by means of what I hope will be a simple, easily understood message, with which hopefully the citizens will comply without much difficulty. It should be clear that our objective is to facilitate the citizens' lives and the lives of those operating in the sector, and to promote safer road transport.
To conclude, I wish to comment on the controversial issue of phased, gradual access to motorcycles, and the imposition of a minimum age of 24 for the most powerful motorcycles, in the absence of previous experience. Speaking as a biker - yes, I am an old biker! - I recognise that age is not the only indicator of maturity and a responsible attitude on the road, but along with experience it is the best indicator that the law has at its disposal. The point is that there are motorbikes on the market that can reach speeds close to those of Formula One. Such vehicles should not be within reach of young people barely 18 years of age. I for one would never let a child of mine of that age have access to one. I therefore endorse the solution reached aimed at the most vulnerable motorcyclists, who are the youngest members of our society.
(ES) Mr President, I believe that we must thank the rapporteur, Mr Grosch, in particular for this Christmas present from the European Union to 300 million European citizens. It is true that he has been accompanied in this role of an early Santa Claus by Commissioner Barrot and his services, as well as the shadow rapporteurs, with whom he has done an excellent job.
Thank you, Mr Grosch. Thank you for adding to the road safety aspects such important elements as the fight against fraud and licence tourism by improving control by means of an on-line database.
For a country of tourism such as mine, that was essential and urgent, and now more than ever since, with the application of the points system on licences, an utterly condemnable form of tourism is being created involving new licenses from over the border or via the Internet, as Mr Titley has just said.
With regard to motorcycles, a wisely educational procedure of gradual access has been introduced which will help our young people to grow up, although some of them believe that they can go quicker.
The provisions relating to trailers and motor caravans improve control without increasing burdens.
I am also grateful for the fact that this instrument adds greater visibility and enhances the free movement of persons. This instrument is also going to be very useful for professional drivers.
It is true that the timescales seem eternal, but I share the rapporteur's optimism that, in practice, the change will take place more quickly. The citizens are almost always ahead of their legislators.
Finally, and although the rapporteur advises us that the periodic and obligatory renewal of licences does not involve obligatory refresher, medical or sight tests for drivers, I believe that we have here an excellent basis for progressing towards a future practical consensus on this new aspect.
I am optimistic about this as well and I would therefore encourage Mr Grosch to work towards making a success of that new element.
Mr President, I wish to begin by congratulating Mr Grosch on a good result. In the negotiations with the Council, he succeeded in getting many points of Parliament's position included in the final compromise. Thus, in addition to the euro - our European currency - we will get a European driving licence. This will finally end driving licence tourism: if your licence is taken away in one country, you will be unable to get a new one in another country. It is also very good that fraud will be reduced, as we have succeeded in getting a limited period of validity from the Member States. It is a pity for Mr Jarzembowski and other German colleagues, but it is good for road safety in Europe.
A compromise always means you win some and you lose some. It would have been fairer on the motorcyclists if they could get access to heavy motorcycles at the age of 21 instead of 24. You can drive a big SUV or a Ferrari when you are only 18 years old but, under this proposal, you have to wait another six years to get direct access to heavy motorcycles. That is disproportionate. If the Commissioner really wants to do something about the safety of motorcyclists, he should improve research in that area and take measures based on that research. It will become clear that, in addition to good driving education, we need to improve our infrastructure - with better crash-barriers, for example - in order to improve safety for motorcyclists.
Finally, I am pleased about the introduction of extra possibilities for drivers with a category 'B' licence to tow heavy trailers. Therefore, I strongly support this new directive for a European driving licence.
Mr President, I primarily want to thank Mr Grosch and all the other Members of this House who have worked on this important piece of European legislation. I would support almost anything that will improve the safety of our roads. I come from a Member State - Ireland - which has one of the worst fatality rates of all, which is causing considerable concern to all our citizens.
It is partly to do with the fact that we do not have adequate training of drivers, partly also that we have so many drivers on the road who are unqualified. Of the 2.5 million drivers on Irish roads, 410 000 do not have a driving qualification - they are on what are known as provisional licences. Some 30 000 of them are on their fifth provisional licence. Clearly they are a danger to other road users, so I appeal to those who have reservations about this piece of legislation to support it and support the preservation of life on our roads.
(EL) Mr President, Commissioner, ladies and gentlemen, I too should like to welcome the achievement of the policy and interinstitutional agreement on an issue which is so important to road safety and legal security in Europe, to freedom of movement, to transparency and to the functioning of the single market. I consider our unifying procedure to be an important success.
The some 110 models of driving licences crystallise the various traditions and various practices in the public administration of our countries and for us to manage to combine effective European harmonisation with respect for subsidiarity is a challenge and constant endeavour. Thus, I believe that the result on the basis of which we shall have a single type of driving licence in the form of a credit card and the provision for older driving licences to be replaced over a satisfactory period of time are very important, so that the public agencies can make financial and bureaucratic adjustments.
This endeavour is also complemented and derives added value from the need for uniform models for training and for controlling instructors and will of course acquire even greater added value if it is complemented by suitable infrastructures, with road signs and every sort of infrastructure which facilitates safety, including the quality of roads.
We believe that the European driving licence brings Europe very close to the citizens and is a wager we must not lose.
(DE) Mr President, ladies and gentlemen, it has long been taken for granted that forms of personal identification such as passports and identity cards have to be renewed at particular intervals of time. That is not the case with driving licences. Even if a person's name has changed several times and the photograph is over 40 years old, many are still driving with their original licence. Is that not an invitation to lawbreaking and driving licence tourism? Is it not frequently a cause for unpleasantness during road checks? Even the registration numbers of vehicles licensed in the EU have a recognition value. They make a contribution, albeit very small, to the development of a European sense of identity. The 110 valid models of driving licence, on the other hand, show Europe as a patchwork quilt. Is that what the directive's critics want? It really is time for a standard European driving licence in credit-card format. The Council common position to all intents and purposes reflects the will of Parliament and promises great steps forward in road safety. We should vote for it tomorrow so it can be introduced as quickly as possible!
I still cannot understand, however, why we are allowing the Member States such long transitional periods. I call on my own country, Germany, to set a good example and respond more quickly of its own free will. If every country does that, the driving licence directive's positive developments could come into effect within the period of the third EU road safety action programme, that is to say, by 2010. Sadly, the Council's decisions are not always consistent with the Lisbon Strategy. Potential for growth and employment will be unnecessarily lost, for example, if workshop personnel are allowed to drive 40-tonne trucks for repair purposes, but not empty buses any more. And I do not understand the logic if a B licence is under certain circumstances to be enough to drive car and caravan combinations up to 4.25 tonnes, but not to drive a mobile home that is easier to manoeuvre. What a pity!
Mr President, ladies and gentlemen, I should like to thank you for this rewarding debate, which has confirmed the very broad support from which the compromise negotiated between our three institutions now benefits. I should very much like to congratulate you all, and in particular Mr Grosch, your rapporteur, for this excellent outcome.
In response to the handful of negative remarks that have been made, I should like, honourable Members, to point out that we have a moral commitment to a major objective: that of halving the number of people killed on our roads between now and 2010. It is therefore up to each one of you to consider what share of responsibility you have in this connection.
Together with the Member States, we have adopted an across-the-board approach based in the first place on vehicle quality. In conjunction with my colleague, Mr Verheugen, we have drawn up a road map whereby motor manufacturers might progressively introduce all the systems that help make vehicles safer. The second key element in our approach is the Commission's adoption, on 5 October 2006, of a proposal for a Directive on road infrastructure safety management. Indeed, we want to see better account taken of safety, from design right through to infrastructure building, and this for the benefit of all road users, including motorcyclists.
The third key element is, of course, the personal behaviour of each driver - something to which the document that you will have before you for approval tomorrow makes a major contribution, in my opinion. In this connection, I should like once again, Mr President, to emphasise the extent to which Parliament has genuinely championed the European interest where this matter is concerned. By putting forward significant plans and having them accepted - for example, the progressive replacement of old driving licences and the implementation of conditions under which access is granted on a progressive basis to certain categories of vehicle - the European Parliament has vividly demonstrated something that really goes without saying: its concern to champion the interests of Europeans.
A few worries have emerged regarding motorcyclists, motorcycle safety being an issue of great concern to us. Despite the improvement in road safety in general, motorcyclists are the group most in danger on our roads, with one person in every five killed on European Union roads being a motorcyclist. It is in order to reverse this trend that, in this directive, we have emphasised access to the most powerful motorcycles on a progressive basis. More experience, targeted training or an appropriate examination would enable us to reduce the number of fatalities. This is not a matter of red tape. On the contrary, matters are being simplified. It is only logical, however, for motorcyclists to be given some degree of training. It is essential that motorcyclists be trained. Annex 6 to the directive in question is devoted to such training, and it will be possible for this annex to be modified as needs change.
Mr President, honourable Members, the agreement that will be voted on tomorrow constitutes an important stage in our action plan on road safety. In view of the very nearly 40 000 people still killed each year on European Union roads, Parliament may be considered to be doing some very worthwhile work in undoubtedly saving a number of lives by means of these new provisions. I would therefore offer my sincere thanks to Parliament and the rapporteur for the sterling work they have done.
The debate is closed.
The vote will take place on Thursday at 11.00 a.m.